MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                   Dec 21 2020, 9:31 am

court except for the purpose of establishing                                      CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
MOTHER                                                   Curtis T. Hill, Jr.
Robert E. Shive                                          Attorney General of Indiana
DawnMarie White                                          Robert J. Henke
Emswiller, Williams, Noland & Clarke,                    Deputy Attorney General
LLC                                                      Indianapolis, Indiana
Indianapolis, Indiana

APPELLANT FATHER PRO SE
Q.J., Sr.
Greencastle, Indiana


                                              IN THE
        COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 21, 2020
of the Parent-Child Relationship,                        Court of Appeals Case No.
Q.J., Bre.J., Ba.J., Bri.J., and                         20A-JT-63
Bro.J. (Minor Children),                                 Appeal from the Hamilton Superior
and                                                      Court
                                                         The Honorable David Najjar,
B.J. (Mother) and Q.J., Sr.                              Special Judge
(Father),
                                                         Trial Court Cause Nos.
Appellants-Respondents,                                  29D05-1902-JT-183
                                                         29D05-1902-JT-184
        v.                                               29D05-1902-JT-185
                                                         29D05-1902-JT-186
                                                         29D05-1902-JT-187


Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020                  Page 1 of 18
Indiana Department of Child
Services,
Appellee-Petitioner.



Brown, Judge.


Appellants B.J. (“Mother”)1 and Q.J., Sr. (“Father,” and together with Mother,

“Parents”) appeal the involuntary termination of their parental rights to their

children, Q.J., Bre.J., Ba.J, Bri.J., and Bro.J. We affirm.


                                   Facts and Procedural History

Parents’ children include: Q.J., Jr. who was born on September 11, 2001, Q.J.

who was born on December 28, 2002, Bre.J. who was born on May 19, 2005,

Ba.J. who was born on December 31, 2008, Bri.J. who was born on June 25,

2011, and Bro.J. who was born on May 17, 2013 (collectively, but without Q.J.,

Jr.,2 the “Children”).


On August 30, 2016, the Indiana Department of Child Services (“DCS”) filed

petitions alleging the Children and Q.J., Jr. were children in need of services

(“CHINS”). The petitions alleged material facts consistent with each other. Q.J.,



1
  In its brief, the Indiana Department of Child Services states that, “at the time of writing this brief, [its
counsel] heard that Mother recently passed away” and “contacted her counsel and advised him of the same.”
Appellee’s Brief at 5 n.1. As of the time of writing, our review of Odyssey reveals Mother’s counsel has not
indicated that she is deceased.
2
 The trial court’s termination orders note that a termination case involving Q.J., Jr. was dismissed because
of his age.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020                   Page 2 of 18
Jr.’s petition indicated he had been removed from Parents and alleged: on August

25, 2016, law enforcement officers took Q.J., Jr. to the hospital; he was found to

be severely malnourished, weighing 70 pounds at nearly fifteen years of age; he

had bruising on his body consistent with abuse; he had reported that his parents

discipline him and his siblings by withholding food, forcing them to do excessive

exercise, and with corporal punishment which included Father punching him

and Mother beating him with a shoe; he had run away from home multiple times

to escape the neglect and abuse; and that, upon examination at the hospital, he

had muscle damage due to the high intensity of forced exercise and

malnourishment as well as elevated liver enzymes which may be from the

repeated beatings. That same day, the trial court ordered detention of the

Children in orders which indicated that Parents’ abuse and neglect appeared to

be a prolonged and overall scheme of care for Q.J., Jr., there was a high

probability that the care of the Children would not be any different, the Children

had witnessed the abuse of Q.J., Jr., and they had been forced to enter into his

abuse by Parents. On September 28, 2016, the court issued orders in each of the

CHINS cases after a hearing and appointed counsel for Father.

On March 28, 2017, the court issued orders in each of the CHINS cases which

indicated: at the August 2016 detention hearing, the court ordered Mother to

disclose the whereabouts of the Children; upon her disclosure, law enforcement

found Father and the Children at a local hotel and discovered that Parents




Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 3 of 18
registered for the room under the name Br.Hu.3; the Children were forensically

interviewed and taken to the hospital for evaluation; and Q.J. was admitted to

the hospital. The physician director of the Child Protection Team determined

Q.J., Jr. had been abused, and the court adopted the director’s findings and

diagnoses. 4


In early June 2017, the court issued dispositional orders which ordered Parents

into reunification services, Father appealed, and this Court later affirmed in Q.J.,

Sr. v. Ind. Dep’t of Child Servs., 92 N.E.3d 1092 (Ind. Ct. App. 2018), reh’g denied,

trans. denied. The court later issued dispositional orders in August 2017 which

ordered Parents into further general services; to participate in individual therapy;

to participate in couples counseling; to ensure proper clothing, food, and child

supervision; and to meet all personal medical and mental health needs of the

family. At the conclusion of an evidentiary hearing held over four days from

January to April 2018, the court found that Parents had not complied with the

Children’s case plan and that, although Parents were participating in services,




3
 The court’s November 10, 2016 Order Regarding Parenting Time states that Father “absconded with the
children to conceal their whereabouts when DCS initiated its investigation while [Q.J., Jr.] was detained. It
appears further that the parents have sheltered or excluded the children from public exposure and have
encouraged the children not to cooperate with persons inquiring about family matters.” Exhibits Volume X
at 60.
4
 The orders states that pictures of Q.J. and Q.J., Jr. were taken on or about August 2016 and indicates that
Q.J.’s pictures show him “to be of extremely small stature, very thin and young in appearance for his age,”
his bones “extruding beyond what appears to be normal for a child his age as though tissue is missing around
his joints,” and to have “bruises and lesions to his back which the court finds to be the result of him being
beaten by Father as described by [Q.J., Jr.] and by [Bre.J.].” Exhibits Volume X at 203 (Q.J.’s order). Accord
Exhibits Volume XI at 86 (Bre.J.’s order), 218 (Ba.J.’s order); Exhibits Volume XII at 99 (Bri.J.’s order), 227
(Bro.J.’s order).

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020                   Page 4 of 18
they were not making progress in their ability to safely and appropriately parent

the Children.

On the same day, the court issued a sixteen-page order as to all the Children,

which: found that restoring or establishing visitation between Parents and the

Children presented a substantial risk to their physical, emotional and mental

well-being; denied Parents’ request for visitation; found a permanency plan for

adoption to be in the Children’s best interest and changed the permanency plans

to include adoption; found that a continuation of services to Parents would not

remedy or change their manner of thinking toward the Children; terminated

services to Parents; and found the assessments and opinions of Mother’s therapist

were based solely upon Mother’s own representations, to be of no value, and

should be afforded little to no weight. The order indicated that, after almost two

years of separation from Parents, none of the Children’s therapists recommended

that any of them have contact with Parents at that time due to the emotional

dysregulation exhibited by the Children in response to their various traumas. It

detailed the testimony at the evidentiary hearing of several service providers,

including the director of the facility that provided placement and services to Q.J.,

who stated Q.J. was


        identified as having a complex trauma narrative meaning that he
        has suffered multiple traumas. [Q.J.’s] trauma narrative is
        twofold. His trauma relates to both his removal from the home
        and the conduct demonstrated toward him within the home. . . .
        Since removal, [Q.J.] has demonstrated many self-harming
        behaviors which his therapist attributes, not to his removal, but to
        the trauma endured in his parents’ home. . . .

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 5 of 18
Exhibits Volume X at 249-250. According to the order, Bre.J. and Ba.J.

exhibited behavioral challenges and had seen a therapist since the inception of

the CHINS cases; Bre.J. remained close-minded to therapy in addressing her

trauma and needed to work on emotional regulation; and Ba.J. had verbalized

that she witnessed Mother make threats against Father with a knife, experienced

a gun held at her person when someone broke into the home, and had to sneak

food to her siblings because they were not being fed. The order stated that

visitation with Parents would likely be emotionally harmful and potentially lead

to a relapse in treatment; and that Bri.J. and Bro.J. had been working with a

therapist for the previous one and one-half years, had not seen Parents since a

supervised visit in December 2016, and exhibited fear and a desire not to see

Parents. The order stated that a parenting instructor, having conducted

approximately thirty sessions since January 19, 2018, reported Parents were

unable to understand or recognize their previous parenting skills were

detrimental to the Children’s well-being, did not acknowledge the need for DCS

involvement, had acted hostile when their views on parenting were challenged,

rejected eighty percent of the instruction offered to them, and had otherwise

failed to recognize that inappropriate parenting techniques should not be utilized.

The order indicated that neither Mother nor Mother’s personal therapist since

October 2017 discussed the court’s findings of abuse or the medical records and

psychological evaluations of the children; Mother presented herself to the

therapist in a misleading fashion and failed to direct her therapist to certain court

findings; Father continued to deny purposefully withholding food from any of

the children and rejected parenting instruction; and Father’s therapist could not
Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 6 of 18
answer as to how the Children could be safely returned to the home if Father’s

foundational belief in wrongdoing toward them remained unchanged.

Following a hearing, the court issued an order on September 5, 2018, indicating

Parents had not complied with the case plans, and that Mother was incarcerated

with an earliest possible release date of December 2019 after being convicted of

two counts of neglect of dependent as level 5 and 6 felonies, with the two oldest

children as the victims. The order indicated that Father, who had also been

convicted of the same charges, was incarcerated due to alleged non-compliance

with Community Corrections Placement and violation of probation, and was

also incarcerated for pending charges of child molesting as a level 1 felony, and

incest as a level 4 felony with respect to one of the children.


On February 1, 2019, DCS filed termination petitions. In April 2019, the court

held the first of three termination hearing dates, admitted underlying certified

court records as Petitioner’s Exhibits 1 through 6, and dealt with procedural and

preliminary issues. When Father expressed a desire to represent himself, the

court discussed the dangers and disadvantages of self-representation, see

Transcript Volume IX at 17-25, and clarified that it thought Father “wanted an

attorney that’s gonna do the things that you want your attorney to do.” Id. at 25.

Father responded, “I do,” and the court explained that it was not removing

counsel from the case at that time and that Father “absolutely ha[d] the right to

hire [his] own attorney and to proceed forward with that attorney, but at this

point, going forward at least for the time being, I find that [Father’s counsel] is



Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 7 of 18
doing the job that we asked him to do, and he will remain as [his] attorney.” Id.

at 25-26.

On June 17, 2019, the court held a hearing on a motion for continuance filed by

Parents. DCS maintained its objection, Parents waived the statutory framework

involving the 180-day deadline, and the court granted the continuance.


On October 30, 2019, Father appeared in person and by counsel at the continued

termination hearing, and Mother’s counsel moved for another continuance and

stated that Mother, who was absent, was released from incarceration, did not

have a stable residence, and was living at a homeless shelter. DCS opposed the

motion, explained Mother was located in Terre Haute, presented the testimony

of a family case manager who indicated she spoke with Mother, informed her

that transportation had been set up for her for each of the days of the hearing,

and called back a second time to let her know that she was not canceling the

transportation. DCS also presented the testimony of the chief operating officer at

Family Community Corrections who had driven from Indianapolis to Terre

Haute the night prior and met Mother at the door of the shelter, who “basically

said that she was not going, she didn’t know why I was there because she’d

already informed people that she was not coming today.” Transcript Volume II

at 13. Counsel for Father indicated that he believed Mother was “an essential

witness and a help to the defense in this case” and joined in the motion, and the

court denied the motion. Id. at 16. On October 31, 2019, Father appeared in

person and by counsel and Mother appeared by counsel. The court issued

termination orders which were twenty pages in length in which it found Father

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 8 of 18
had pled guilty to neglect of a dependent, a level 6 felony; his earliest possible

release date from the DOC was September 9, 2022; Mother was released from

prison shortly before the October 30, 2019 hearing but refused to attend the

hearing or to accept an offer of transportation to the hearing by DCS; and that

she did not have stable housing and was potentially already in violation of the

terms of her probation. After indicating the Children had been out of Parents’

home for over three years, the orders stated Father had filed numerous motions

arguing that he should be permitted to see his children which painted him as a

loving and caring parent, and that the court found that, based on the totality of

the evidence and with particular weight given to statements to his therapist and

Mother during phone calls from jail, Father was more concerned with his rights

than with what may be in the best interests of the Children. The orders indicated

the Children were in need of permanency in a safe environment where

appropriate discipline is utilized without endangering them, that neither parent

could provide such an environment, and that “DCS had a satisfactory plan for

the care and treatment of each of the children, which is adoption. The Guardian

ad Litem testified that she is in agreement with this plan.” E.g., id. at 108. The

orders found there was a reasonable probability that the conditions that led to the

Children’s removal or the reasons for placement outside Parents’ home will not

be remedied; there was a reasonable probability that the parent-child relationship

poses a threat to the Children due to Parents’ continued mindset that they did not

cause any harm to their children; and that termination was in the best interests of

the Children.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 9 of 18
                                             Discussion

The United States Supreme Court “has ‘recognized on numerous occasions that

the relationship between parent and child is constitutionally protected,’ and that

‘[t]he fundamental liberty interest of natural parents in the care, custody, and

management of their child does not evaporate simply because they have not been

model parents or have lost temporary custody of their child to the State.’” In re

Adoption of C.B.M., 992 N.E.2d 687, 692 (Ind. 2013) (internal quotations omitted)

(quoting Quilloin v. Walcott, 434 U.S. 246, 255, 98 S. Ct. 549 (1978); Santosky v.

Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388 (1982)). However, these protected

parental rights are not absolute and must be subordinated to the children’s

interests to maintain the parent-child relationship. Bester v. Lake County Office of

Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). Thus, “[p]arental rights may

be terminated when the parents are unable or unwilling to meet their parental

responsibilities.” Id. (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

2004), trans. denied).


When reviewing the termination of parental rights, we do not reweigh the

evidence or determine the credibility of witnesses, but consider only the evidence

that supports the judgment and the reasonable inferences to be drawn from the

evidence. See In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We confine our review

to two steps: whether the evidence clearly and convincingly supports the findings,

and then whether the findings clearly and convincingly support the judgment. Id.

Reviewing whether the evidence “clearly and convincingly” supports the

findings, or the findings “clearly and convincingly” support the judgment, is not

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 10 of 18
a license to reweigh the evidence. Id. Our review must give due regard to the

trial court’s opportunity to judge the credibility of the witnesses firsthand and not

set aside its findings or judgment unless clearly erroneous. Id. “Because a case

that seems close on a ‘dry record’ may have been much more clear-cut in person,

we must be careful not to substitute our judgment for the trial court when

reviewing the sufficiency of the evidence.” Id. at 640.


The involuntary termination statute is written in the disjunctive and requires

proof of only one of the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).

In order to terminate a parent-child relationship, DCS is required to allege and

prove, among other things:


        (B) that one (1) of the following is true:

                 (i) There is a reasonable probability that the conditions that
                 resulted in the child’s removal or the reasons for placement
                 outside the home of the parents will not be remedied.

                 (ii) There is a reasonable probability that the continuation
                 of the parent-child relationship poses a threat to the well-
                 being of the child.

                 (iii) The child has, on two (2) separate occasions, been
                 adjudicated a child in need of services;

        (C) that termination is in the best interests of the child; and

        (D) that there is a satisfactory plan for the care and treatment of
        the child.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 11 of 18
Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

child relationship. Ind. Code § 31-35-2-8(a).


We first address Mother’s arguments concerning due process. To the extent she

argues that her absence at the final termination hearing violated her rights, we

note that the court, upon her counsel’s indication that her treatment needed to be

continuous, granted Parents’ motion to continue factfinding at the April 30th

hearing over DCS’s objection and reset the hearing for October 2019.

Furthermore, Mother was represented by counsel at both October 2019 hearings,

and we observe that, whereas Mother was released from prison prior to the

October 30, 2019 hearing, the court found she had refused to attend the hearing

and refused to accept DCS’s arrangement for transportation from Terre Haute by

the chief operating officer at Family Community Corrections. Under these

circumstances, we do not agree that Mother’s rights were violated.5


In arguing procedural irregularities in the CHINS cases contributed to the

termination of her parental rights, Mother cites the Indiana Supreme Court’s

observation in In re G.P. that CHINS and termination of parental rights (“TPR”)

proceedings are “deeply and obviously intertwined to the extent that an error in

the former may flow into and infect the latter,” 4 N.E.3d 1158, 1165 (Ind. 2014).

She likens her circumstances to two cases, In re T.W., 135 N.E.3d 607 (Ind. Ct.



5
 We cannot agree that the October 30, 2019 denial of Mother’s motion to continue violated her rights given
Parents’ previous waiver on June 17, 2019.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020               Page 12 of 18
Ohio App. 2019), trans. denied, and Matter of C.M.S.T., 111 N.E.3d 207 (Ind. Ct. App.

2018), and asserts she and Father were “set up to fail” when a new parenting

educator was not referred despite the family case manager (“FCM”) being alerted

to difficulties in the relationship between the educator and Parents, her individual

therapist was not provided information, therapists’ recommendations for Father

to have communication with Children were ignored, and “couples counseling”

was not possible due to incarceration of one or both parents. Appellant Mother’s

Brief at 27. Although we heed the In re G.P. Court’s observations, we find

Mother’s reliance on In re T.W. and Matter of C.M.S.T. inapposite. Unlike in In re

T.W., where DCS “wholly failed to make reasonable efforts to preserve that

relationship” and we observed that the parent was “entitled to try to become a

safe and appropriate parent to Child, and DCS [was] required to help him do

so,” 135 N.E.3d at 619, or in Matter of C.M.S.T., where procedural irregularities

such as multiple FCMs, inappropriate behavior by FCMs, and apparent bias of

FCMs contributed to the parents’ non-compliance, see, e.g., 111 N.E.3d at 210-

212, Parents received services over three years to no avail, as the trial court found

in its September 5, 2018 order and, later, in its termination orders.


With respect to Father’s argument that the court violated his right to represent

himself, we find that, upon hearing the court’s advice on the dangers and

disadvantages of self-representation, Father changed his mind from wanting no

representation, and answered, “I do,” when the court stated “I think you want an

attorney that’s gonna do the things that you want your attorney to do.”

Transcript Volume IX at 25. Under these circumstances, the court did not


Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 13 of 18
commit reversible error when it found that his counsel was doing the job asked of

him and ruled that, “at this point, going forward for the time being,” his counsel

would remain. Id. at 26.


Parents’ arguments alleging ineffectiveness of representation are similarly

unavailing. We note the Indiana Supreme Court’s recent articulation of the

method for assessing ineffective-assistance-of-counsel claims in TPR proceedings

in A.M. v. State:


         In Baker [v. Marion Cty. Office of Family & Children, 810 N.E.2d 1035
         (Ind. 2004) (declining to apply Strickland v. Washington, 466 U.S.
668, 104 S. Ct. 2052 (1984), to assess counsel’s performance in
         cases involving termination of parental rights)], this Court, when
         considering the method of assessing an ineffective-assistance-of-
         counsel claim in TPR proceedings, rejected both the Strickland and
         Baum[6] standards. [810 N.E.2d] at 1036-37. The Court opted
         instead to tweak Baum’s due process test to address the important
         interests at stake:

                  Where parents whose rights were terminated upon trial
                  claim on appeal that their lawyer underperformed, we deem
                  the focus of the inquiry to be whether it appears that the
                  parents received a fundamentally fair trial whose facts
                  demonstrate an accurate determination. The question is
                  not whether the lawyer might have objected to this or that,
                  but whether the lawyer’s overall performance was so
                  defective that the appellate court cannot say with
                  confidence that the conditions leading to the removal of the




6
 See Baum v. State, 533 N.E.2d 1200, 1201 (Ind. 1989) (declining to apply Strickland’s “rigorous standard” to
assess the performance of counsel in post-conviction cases).

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020                 Page 14 of 18
                 children from parental care are unlikely to be remedied and
                 that termination is in the child’s best interest.
Id. at 1041 (footnote omitted). In articulating this test, this Court
        reasoned that, “[b]ecause of the doctrine of Parens Patriae and the
        need to focus on the best interest of the child, the trial judge, who
        is the fact finder, is required to be an attentive and involved
        participant in the process.” Id. (quoting In re Adoption of T.M.F.,
        392 Pa. Super. 598, 573 A.2d 1035, 1042-43 (1990)). We observed
        that, since TPR and juvenile proceedings require “judicial
        involvement that is much more intensive” than in most criminal
        cases, “the role of the lawyer, while important, does not carry the
        deleterious impact of ineffectiveness that may occur in criminal
        proceedings.” Id. (quoting In re Adoption of T.M.F., 573 A.2d at
        1042–43).


134 N.E.3d 361, 367-368 (Ind. 2019) (footnotes omitted), reh’g denied, cert. denied,

--- S.Ct. ---- (Oct. 5, 2020). We conclude that Parents received a fundamentally

fair termination hearing and, accordingly, that they have failed to demonstrate

that their representation was ineffective.


We next turn to Parents’ argument that the termination orders were not

supported by sufficient evidence. As noted, the involuntary termination statute is

written in the disjunctive and requires proof of only one of the circumstances

listed in Ind. Code § 31-35-2-4(b)(2)(B). In determining whether the conditions

that resulted in a child’s removal will not be remedied, we engage in a two-step

analysis. See E.M., 4 N.E.3d at 642-643. First, we identify the conditions that led

to removal, and second, we determine whether there is a reasonable probability

that those conditions will not be remedied. Id. at 643. In the second step, the

trial court must judge a parent’s fitness as of the time of the termination

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 15 of 18
proceeding, taking into consideration evidence of changed conditions, balancing

a parent’s recent improvements against habitual patterns of conduct to determine

whether there is a substantial probability of future neglect or deprivation. Id. We

entrust that delicate balance to the trial court, which has discretion to weigh a

parent’s prior history more heavily than efforts made only shortly before

termination. Id. Requiring trial courts to give due regard to changed conditions

does not preclude them from finding that a parent’s past behavior is the best

predictor of future behavior. Id. The statute does not simply focus on the initial

basis for a child’s removal for purposes of determining whether a parent’s rights

should be terminated, but also those bases resulting in the continued placement

outside the home. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). A court

may consider evidence of a parent’s history of neglect, failure to provide support,

lack of adequate housing and employment, and the services offered by DCS and

the parent’s response to those services. Id. Where there are only temporary

improvements and the pattern of conduct shows no overall progress, the court

might reasonably find that under the circumstances the problematic situation will

not improve. Id. While incarceration alone cannot serve as a basis for

termination of parental rights, it is well-settled that a trial court may evaluate the

parent’s habitual patterns of conduct to assess the likelihood that the children

could experience future neglect or deprivation; and give considerable weight to

the parent’s history of incarceration and the effects upon the children. See A.D.S.

v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013) (holding

that the parent’s habitual patterns of conduct should be evaluated to determine

the probability of future neglect or deprivation of the child, that DCS is not
Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 16 of 18
required to prove a parent has no possibility of changing; and that DCS need

only establish a reasonable probability that no change will occur), trans. denied.


To the extent Parents do not challenge certain findings of fact, the unchallenged

facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007)

(failure to challenge findings by the trial court resulted in waiver of the argument

that the findings were clearly erroneous), trans. denied.


The record reveals Parents’ pattern of continued hostility to having their views on

parenting challenged, resistance to recognition of the detrimental effects their

parenting had on Children’s well-being, and rejection of instruction to the

contrary over the course of thirty sessions conducted since January 2018.

Mother was convicted of two counts of neglect of dependent as level 5 and 6

felonies with the two oldest children as the victims, Father pled guilty to one

count of the same as a level 6 felony, and he was incarcerated due to alleged non-

compliance with Community Corrections Placement and violation of probation.

During the pendency of the proceedings involving Children, Father was charged

with child molesting, a level 1 felony, and incest, a level 4 felony with respect to

one of his children, and his earliest possible release date from the DOC as of the

termination of the parent-child relationships was September 9, 2022. As of

October 31, 2019, the Children had been placed outside of Parents’ home for

over three years, and they are in need of permanency in a safe environment

where appropriate discipline is utilized without endangering them. The court

found that Parents could not provide such an environment and that, in the three

years of DCS involvement, Parents made no demonstrable progress in enhancing

Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 17 of 18
their ability to safely and appropriately provide for the care and supervision of

any of their children. The court additionally found DCS’s plan for adoption

satisfactory for the care and treatment of the Children, and a guardian ad litem

testified in agreement with the plan. In light of the unchallenged findings and

evidence set forth above and in the record, we cannot say the trial court clearly

erred in finding that a reasonable probability exists that the conditions resulting

in the Children’s removal or the reasons for their placement outside Parents’ care

will not be remedied.

For the reasons stated above, we affirm the court’s termination orders.


Affirmed.


Robb, J., and Crone, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-63 | December 21, 2020   Page 18 of 18